UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4309



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOSEPH LEROY POMRANKY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-44)


Submitted:   January 6, 2006                 Decided:   February 1, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN, BERRY AND POWERS, PLLC, Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Leroy Pomranky appeals from his conviction for

possessing a firearm in furtherance of a drug trafficking crime.*

On appeal, he asserts that the district court improperly permitted

Officer Wilkins to testify regarding the use of firearms by drug

dealers.   We affirm.

           A district court’s evidentiary rulings are reviewed for

abuse of discretion.    United States v. Grimmond, 137 F.3d 823, 831

(4th Cir. 1998).       Pomranky’s discontent with the substance of

Wilkins’ testimony ignores the plain language of Fed. R. Evid. 702,

which allows for an expert to testify as to his specializied

knowledge in a given area if the testimony will “assist the trier

of fact to understand the evidence or to determine a fact in

issue.”    Fed.   R.   Evid.   702.   Expert   testimony   about   common

practices of drug dealers is routinely admitted in drug cases in

order to help the trier of fact understand the mechanics of drug

trafficking. United States v. Hopkins, 310 F.3d 145, 151 (4th Cir.

2002) (accepting expert testimony that small caliber weapon was an

indicia of drug dealing); United States v. Gastiaburo, 16 F.3d 582,

589 (4th Cir. 1994) (holding district court properly admitted

testimony regarding tools of the drug trade).       Wilkins’ testimony

is comparable to testimony we have already upheld as proper expert



     *
      Pomranky was also convicted of possession with intent to
distribute cocaine base, but he does not contest this conviction.

                                  - 2 -
testimony with regard to drug trafficking.            In addition, the

testimony was relevant to show that the drugs and firearm were

likely    connected   and   that   Pomranky   was   involved   with   drug

distribution.    See United States v. Ward, 171 F.3d 188, 195 (4th

Cir. 1999) (holding that firearms are well-recognized “tools of the

trade” in the illegal drug business).

            In addition, the probative value of the testimony was not

outweighed by the danger of unfair prejudice.         See Fed. R. Evid.

403.     The testimony was presented in a neutral, non-inflammatory

manner.     In the portion objected to, Wilkins did not mention

Pomranky and did not offer an opinion as to whether Pomranky’s gun

possession was drug-related.       In addition, even if the testimony

was more prejudicial than probative, any error was harmless,

because the challenged evidence amounted to the general principle

that drug dealers often carry guns. Pomranky had ample opportunity

to prove that this general principle did not apply to him, and his

defense focused, not on discrediting this testimony, but on the

fact that the drugs were not his and the firearm was possessed for

target practice.      If the jury had accepted Pomranky’s version of

events, the fact that Wilkins had observed that drug dealers often

use firearms would not have swayed their verdict.        Thus, admission

of Wilkins’ testimony, designed to aid the jury’s understanding of

the drug business, was not erroneous.




                                   - 3 -
           Accordingly,    we   affirm    Pomranky’s   conviction.     We

dispense   with   oral    argument,   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 4 -